                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  NATHANIEL S. MARLOW,                              )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )       No.    3:21-CV-151-DCLC-HBG
                                                    )
  BLOUNT COUNTY JAIL,                               )
  BLOUNT COUNTY SHERIFF, and                        )
  BLOUNT COUNTY CHIEF OF JAIL,                      )
                                                    )
                Defendants.                         )

                                  MEMORANDUM & ORDER

        The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

 [Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1].

        Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint in a

 district court must tender the full filing fee or he must file (1) an application to proceed in forma

 pauperis without prepayment of fees and (2) a certified copy of his inmate trust account for the

 previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2). Plaintiff has not

 paid the required $400.00 filing fee, nor has be submitted the proper documents to proceed

 in forma pauperis. Specifically, Plaintiff has not filed a certified copy of his inmate trust

 account for the previous six-month period.1




        1
          With his motion for leave to proceed in forma pauperis, Plaintiff filed a document in
 which a Blount County Officer states that the jail “will not sign anything for” Plaintiff [Doc. 1 p.
 4]. Accordingly, Plaintiff is DIRECTED to show this order to the custodian of trust accounts at
 his current facility, who is DIRECTED to make a copy of Plaintiff’s inmate trust account
 statement, to complete and sign the certificate, and to provide Plaintiff with the certified copy of
 his inmate trust account statement for the six-month period preceding Plaintiff’s complaint.


Case 3:21-cv-00151-DCLC-HBG Document 4 Filed 04/28/21 Page 1 of 2 PageID #: 14
        Plaintiff shall have twenty-one (21) days from the date of entry of this order to pay the full

 filing fee or to submit the necessary documents. Plaintiff is hereby NOTIFIED that if he fails to

 fully timely comply with this order, the Court shall presume that Plaintiff is not a pauper, shall

 assess the full amount of fees, and shall order the case dismissed for want of prosecution.

        Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

 and/or supplements to the complaint or any other kind of motion for relief until after the Court has

 screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§

 1915(e)(2)(B) and 1915A, which the Court will do as soon as practicable. Accordingly, the Court

 will automatically deny any requests to amend or supplement the complaint and/or motions filed

 before the Court has completed this screening.

        Plaintiff is ORDERED to immediately inform the Court and Defendants of any address

 changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly notify

 the Clerk and the other parties to the proceedings of any change in his or her address, to monitor

 the progress of the case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.

 Failure to provide a correct address to this Court within fourteen (14) days of any change in address

 may result in the dismissal of this action.

        SO ORDERED.

        E N T E R:


                                                               s/Clifton L. Corker
                                                               United States District Judge




                                                  2
Case 3:21-cv-00151-DCLC-HBG Document 4 Filed 04/28/21 Page 2 of 2 PageID #: 15
